 



EXHIBIT 10.34
RESTRICTED STOCK UNIT AWARD AGREEMENT
Non-transferable
GRANT TO
GRANTEE
(“Grantee”)
by Genuine Parts Company (the “Company”) of
1,500 Restricted Stock Units
convertible into shares of its Stock, par value $1.00 per share (the “Units”).
pursuant to and subject to the provisions of the Genuine Parts Company 2006
Long-Term Incentive Plan (the “Plan”) and to the terms and conditions set forth
on the following page (the “Terms and Conditions”).
Unless accelerated in accordance with the Plan or in the discretion of the
Committee or further deferred by Grantee, the Units will be converted to shares
of Stock on March 27, 2012.
IN WITNESS WHEREOF, Genuine Parts Company has caused this Agreement to be
executed as of the Grant Date, as indicated below.

            GENUINE PARTS COMPANY
      By:           Carol B. Yancey        Sr. Vice President -- Finance and
Corporate Secretary

Grant Date: March 27, 2007

Accepted by Grantee:                                              

 



--------------------------------------------------------------------------------



 



TERMS AND CONDITIONS
1. Grant of Units. Genuine Parts Company (the “Company”) hereby grants to the
Grantee named on page 1 hereof (“Grantee”), subject to the terms and conditions
set forth in the Genuine Parts Company 2006 Long-Term Incentive Plan (the
“Plan”) and in this award agreement (this “Agreement”), the number of restricted
stock units (the “Units”) indicated on page 1 hereof which represent the right
to receive an equal number of shares of the Company’s $1.00 par value Stock
(“Stock”) on the terms set forth in this Agreement. Capitalized terms used
herein and not otherwise defined shall have the meanings assigned to such terms
in the Plan.
2. Vesting of Units. The Units have been credited to a bookkeeping account on
behalf of Grantee. The Units are fully vested and non-forfeitable as of
March 27, 2007.
3. Conversion to Stock. Unless the Units are forfeited prior to the Vesting Date
as provided in Paragraph 2 above or deferred pursuant to Paragraph 4 below, the
Units will be converted to actual shares of Stock on the earlier of the date set
forth in Section 2(a) above or the effective date of a “change in control event”
as defined in §1.409A-3(i)(5) of the final regulations under Code Section 409A
(the “Conversion Date”). Stock certificates evidencing the conversion of Units
into shares of Stock will be registered on the books of the Company in Grantee’s
name as of the Conversion Date and delivered to Grantee as soon as practical
thereafter.
4. Limitation of Rights. The Units do not confer to Grantee or Grantee’s
beneficiary any rights of a shareholder of the Company unless and until Shares
are in fact issued to such person in connection with the Units. Nothing in this
Agreement shall interfere with or limit in any way the right of the Company or
any affiliate to terminate Grantee’s service at any time, nor confer upon
Grantee any right to continue in the service of the Company or any affiliate.
5. Dividend Equivalents. If any dividends or other distributions are paid with
respect to the Company’s Stock while the Units are outstanding, the dollar
amount or fair market value of such dividends or distributions with respect to
the number of shares of Stock then underlying the Units shall be converted into
additional Units in Grantee’s name, based on the Fair Market Value of the Stock
as of the date such dividends or distributions were payable, and such additional
Units shall be subject to the same deferral terms as apply to the Units with
respect to which they relate. Upon conversion of the Units into shares of Stock
at the Conversion Date or any applicable deferral termination date, Grantee will
obtain full voting and other rights as a shareholder of the Company.
6. Restrictions on Transfer. No right or interest of Grantee in the Units may be
pledged, encumbered, or hypothecated to or in favor of any party other than the
Company or an affiliate, or shall be subject to any lien, obligation, or
liability of Grantee to any other party other than the Company or an affiliate.
The Units are not assignable or transferable by Grantee other than by will or
the laws of descent and distribution or pursuant to a domestic relations order
that would satisfy Section 414(p)(1)(A) of the Code; but the Committee may
permit other transfers.
7. Amendment. The Committee may amend, modify or terminate this Agreement
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as of the date of such amendment or
termination.
8. Plan Controls. The terms contained in the Plan are incorporated into and made
a part of this Agreement and this Agreement shall be governed by and construed
in accordance with the Plan. In the event of any actual or alleged conflict
between the provisions of the Plan and the provisions of this Agreement, the
provisions of the Plan shall be controlling and determinative.
9. Successors. This Agreement shall be binding upon any successor of the
Company, in accordance with the terms of this Agreement and the Plan.
10. Severability. If any one or more of the provisions contained in this
Agreement are invalid, illegal or unenforceable, the other provisions of this
Agreement will be construed and enforced as if the invalid, illegal or
unenforceable provision had never been included.
11. Notice. Notices and communications under this Agreement must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to:
Genuine Parts Company
2999 Circle 75 Parkway
Atlanta, Georgia 30339
Attn: Secretary
or any other address designated by the Company in a written notice to Grantee.
Notices to Grantee will be directed to the address of Grantee then currently on
file with the Company, or at any other address given by Grantee in a written
notice to the Company.

 